FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-0003
                 _____________________________

LISA VENN,

    Appellant,

    v.

KENNETH M. FOWLKES, III,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Elizabeth A. Senterfitt, Judge.

                        October 31, 2018

PER CURIAM.

     Lisa Venn appeals a final judgment granting a petition for a
stalking injunction filed by Kenneth M. Fowlkes, III. We reverse
because it is not supported by competent, substantial evidence.

     In November 2016, Mr. Fowlkes filed a petition for protection
against stalking against Ms. Venn with whom he had a 15-year
relationship and shared a minor child. Upon separating in 2009,
they sought and obtained injunctions against each other. And since
that time their relationship has remained turbulent. In Mr.
Fowlkes’s 2016 petition here, he alleged that Ms. Venn stalked and
harassed him at all hours at his work and home, and harassed him
by filing a child support case. The allegations include that Ms.
Venn called him many times without leaving a message; has
knocked on the door of his house and ran; has created many
problems at the restaurant where he works; has claimed to have
many pictures of him and his wife; has called and bothered Mr.
Fowlkes’s brother; has claimed to be in fear of Mr. Fowlkes; and
has told a third-party that she would “get the crackers on [him].”
Claiming to be “tired of [Ms. Venn’s] games, [her] stalking, [and
her] harassment through the child support case,” Mr. Fowlkes
asked the trial court to stop it immediately by granting an
injunction.

     The trial court held a hearing in which both parties appeared
pro se. By that time, the transcript indicates that Ms. Venn had
filed her own petition for a stalking injunction against Mr.
Fowlkes. At the hearing, Mr. Fowlkes testified that everything in
his petition was true and correct and provided no additional
substantive testimony. Ms. Venn objected to the injunction and, in
response to the trial court’s questions, testified to having
legitimate reasons for visiting Mr. Fowlkes’s workplace and home.
For instance, she testified that she came to the restaurant several
times with the parties’ daughter, at the daughter’s request and
after Mr. Fowlkes had invited the daughter to eat there. Ms. Venn
also conceded placing something in Mr. Fowlkes’s mailbox related
to her child support case against him. In Ms. Venn’s view, Mr.
Fowlkes’s petition was filed in retaliation for her having filed a
child support case against him. And she asked the trial court to
have her own stalking petition granted against Mr. Fowlkes. In
her view, Mr. Fowlkes and others were conspiring against her.

     “A person who willfully, maliciously, and repeatedly follows,
harasses, or cyberstalks another person commits the offense of
stalking.” § 784.048(2), Fla. Stat. “Harass” means “to engage in a
course of conduct directed at a specific person which causes
substantial emotional distress to that person and serves no
legitimate purpose.” § 784.048(1)(a), Fla. Stat. “Whether the
purpose for contact is ‘legitimate’ is evaluated on a case-by-case
basis. . . . However, courts have generally held that contact is
legitimate when there is a reason for the contact other than to
harass the victim.” O’Neill v. Goodwin, 195 So. 3d 411, 413 (Fla.
4th DCA 2016). To be entitled to a stalking injunction, a petitioner
must allege and prove two separate instances of stalking, and that
the incidents alleged objectively caused substantial emotional


                                 2
distress. Pickett v. Copeland, 236 So. 3d 1142, 1144 (Fla. 1st DCA
2018).

     In this case, Mr. Fowlkes alleged numerous acts of
harassment. But he did not sufficiently establish his case that Ms.
Venn’s conduct caused him substantial emotional distress. The
“substantial emotional distress” that is necessary to support a
stalking injunction is greater than just an ordinary feeling of
distress. Burroughs v. Corey, 92 F. Supp. 3d 1201, 1205 (M.D. Fla.
2015) (“Under Florida law, a reasonable person does not suffer
substantial emotional distress easily.”), aff’d, 647 Fed. Appx. 967
(11th Cir. 2016). And here, neither the petition, nor Ms. Venn’s
testimony at the hearing, support the conclusion that her alleged
conduct would have caused a reasonable person in Mr. Fowlkes’s
situation to experience substantial emotional distress as required
to obtain a permanent stalking injunction. See Mitchell v. Brogden,
249 So. 3d 781, 782 (Fla. 1st DCA 2018) (listing cases with similar
facts where the statutory standard was not met). Certainly Mr.
Fowlkes’s petition, and its description of the years after his
personal relationship ended with Ms. Venn, shows that he is
annoyed, frustrated, and feeling harassed in his dealings with Ms.
Venn, and with the pending child support issue relating to their
daughter. But his petition and these circumstances do not
demonstrate that Ms. Venn’s actions would have caused an
objective, reasonable person in his situation to suffer substantial
emotional distress.

    Accordingly, the final judgment is reversed. *

    REVERSED.

B.L. THOMAS, C.J., and OSTERHAUS and BILBREY, JJ., concur.




    *  We also reject Mr. Fowlkes’s preservation arguments,
because Ms. Venn clearly expressed her objections to the entry of
the injunction at the hearing below.

                                3
               _____________________________

   Not final until disposition of any timely and
   authorized motion under Fla. R. App. P. 9.330 or
   9.331.
              _____________________________


William S. Graessle and Jonathan W. Graessle, William S.
Graessle, P.A., Jacksonville, for Appellant.

Rebecca B. Creed and Thomas A. Burns, Creed & Gowdy, P.A.,
Jacksvonville, for Appellee.




                            4